

CHANGE IN CONTROL AGREEMENT
This CHANGE IN CONTROL AGREEMENT (the “Agreement”) is entered into effective as
of _____________, 2012 (the “Effective Date”), by and between HOLLYFRONTIER
CORPORATION, a Delaware corporation (the “Company”) and ____________ (the
“Employee”).
W I T N E S S E T H:
WHEREAS, the Employee is currently employed by the Company and is an integral
part of its management;
WHEREAS, the Company considers it essential to the best interests of its
shareholders to foster the continuous employment of key management personnel
such as Employee;
WHEREAS, the Company recognizes that the possibility of a change in control of
the Company will cause uncertainty and distract the Employee from his assigned
duties to the detriment of the Company and its shareholders; and
WHEREAS, the Board of Directors of the Company (the “Board”) has determined that
appropriate steps should be taken to reinforce and encourage the Employee’s
continued attention and dedication to the Employee’s assigned duties in the
event of a change in control of the Company.
NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in this Agreement and other good and valuable consideration, the
Employee and the Company hereby agree as follows:
Section 1: Definitions
The following terms shall have the meanings set forth below whenever used
herein:
(a)    “Affiliate” shall mean a person that directly, or indirectly through one
or more intermediaries, controls, or is controlled by, or is under common
control with, a specified person.
(b)    “Base Salary” shall mean the amount Employee was entitled to receive as
salary on an annualized basis immediately prior to termination of Employee’s
employment (or, if greater, immediately prior to a Change in Control), including
any amounts deferred pursuant to any deferred compensation program, but
excluding all bonus, overtime, welfare benefit premium reimbursement and
incentive compensation, payable by the Company as consideration for the
Employee’s services.
(c)    “Beneficial Owner” shall mean the beneficial owner of a security as
determined pursuant to Rule 13d-3 promulgated under the Securities Exchange Act
of 1934, as amended.
(d)    “Bonus” shall mean an amount equal to the average of the annual bonus
amount actually paid to the Employee for the three (3) most recent years (or if
employed for less than 3 years, the average bonus amount actually paid to the
Employee for the years employed).
(e)    “Cause” shall mean the Employee’s (i) engagement in any act of willful
gross negligence or willful misconduct on a matter that is not inconsequential,
as reasonably determined by the Board in good faith, or (ii) conviction of a
felony provided the conviction is damaging to the Company or to the public’s
perception of the Company, as determined by the Board in good faith. For
purposes hereof, no act or failure to act, on the Employee’s part, shall be



--------------------------------------------------------------------------------



deemed “willful” if the Employee reasonably believed such acts or omissions were
in the best interests of the Company.
(f)    “Change in Control” shall mean the occurrence of one of the following:
(i)    Any Person, or more than one Person acting as a group (as defined in
Treasury regulation 1.409A-3(g)(5)(v)(B)), other than (1) the Company or any of
its Subsidiaries, (2) a trustee or other fiduciary holding securities under an
employee benefit plan of the Company or any of its Affiliates, (3) an
underwriter temporarily holding securities pursuant to an offering of such
securities, or (4) a corporation (or other entity) owned, directly or
indirectly, by stockholders of the Company in substantially the same proportions
as their ownership of stock of the Company, becomes the Beneficial Owner,
directly or indirectly, of securities of the Company (not including in the
securities beneficially owned by such Person any securities acquired directly
from the Company or its Affiliates) representing (A) more than forty percent
(40%) of the combined voting power of the Company’s then outstanding securities,
or (B) more than forty percent (40%) of the then outstanding common stock of the
Company, excluding any Person who becomes such a Beneficial Owner in connection
with a transaction described in Section 1(f)(iii)(A) below.
(ii)    A majority of the members of the Board are replaced during any
twelve-month period by directors whose appointment or election is not endorsed
by a majority of the members of the Board prior to the date of the appointment
or election.
(iii)    There is consummated a merger or consolidation of the Company or any
direct or indirect Subsidiary of the Company with any other corporation or
entity, except if:
(A)    the merger or consolidation results in the voting securities of the
Company outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity or any parent thereof) at least sixty percent (60%) of the
combined voting power of the voting securities of the Company or such surviving
entity or any parent thereof outstanding immediately after such merger or
consolidation;
(B)    the merger or consolidation is effected to implement a recapitalization
of the Company (or similar transaction) in which no Person becomes the
Beneficial Owner, directly or indirectly, of securities of the Company (not
including in the securities beneficially owned by such Person any securities
acquired directly from the Company or its Affiliates other than in connection
with the acquisition by the Company or its Affiliates of a business)
representing more than sixty percent (60%) of the combined voting power of the
Company’s then outstanding securities; or
(iv)    The stockholders of the Company approve a plan of complete liquidation
or dissolution of the Company or an agreement for the sale or disposition by the
Company of all or substantially all of the Company’s assets, other than a sale
or disposition by the Company of all or substantially all of the Company’s
assets to an entity at least sixty percent (60%) of the combined voting power of
the voting securities of which is owned by the stockholders of the Company in
substantially the same proportions as their ownership of the Company immediately
prior to such sale.
(g)    “Code” shall mean the Internal Revenue Code of 1986, as amended.
(h)    “Good Reason” shall mean, without the express written consent of the
Employee, the occurrence of any of the following:
(i)    the material reduction in the Employee’s authority, duties or
responsibilities from those in effect immediately prior to the Change in
Control, or a material reduction in the authority, duties or



--------------------------------------------------------------------------------



responsibilities of the supervisor to whom Employee is required to report;


(ii)    a material diminution in the budget or other spending over which the
Employee has authority;


(iii)    a reduction in the Employee’s base compensation in effect immediately
before the Change in Control;


(iv)    if applicable, a failure of the Employee to be re-elected or appointed
as an officer or to the board of directors or similar governing board of the
successor;


(v)    the relocation of the Employee to an office or location more than fifty
(50) miles from the location at which the Employee normally performed Employee’s
services immediately prior to the occurrence of a Change in Control, except for
travel reasonably required in the performance of the Employee’s
responsibilities; or


(vi)    a material breach of the terms of this Agreement.


Notwithstanding the foregoing, in the case of the Employee’s allegation of Good
Reason: (A) Employee shall provide notice to the Company of the event alleged to
constitute Good Reason within ninety (90) days of the occurrence of such event,
and (B) the Company shall be given the opportunity to remedy the alleged Good
Reason event within thirty (30) days from receipt of notice of such allegation.
In the event the alleged Good Reason event is not so remedied, Employee’s
Termination of Employment will be effective immediately following the thirty
(30) day cure period.


(i)    “Nonqualified Deferred Compensation Rules” shall mean the limitations and
requirements set forth in section 409A of the Code, the regulations promulgated
thereunder, and any additional guidance issued by the Internal Revenue Service
related thereto.
(j)    “Person” shall mean any individual, group, partnership, corporation,
association, trust, or other entity or organization.
(k)    “Protection Period” shall mean the six (6) month period preceding a
Change in Control and the twenty-four (24) month period beginning on the date of
the Change in Control.
(l)    “Subsidiary” shall mean, as to any Person, a corporation or other entity
of which a majority of the combined voting power of the outstanding voting
securities is owned, directly or indirectly, by that Person.
(m)    “Termination Event” shall mean the Employee’s Termination of Employment
either:
(i)    by the Company or its successor without Cause;


(ii)    by the Company or its successor as a condition to the consummation of
(or entry into, provided the transaction is consummated) the Change in Control
transaction; or


(iii)    by the Employee for Good Reason.


(n)    “Termination of Employment” shall mean a termination of Employee’s
employment within the meaning of Treas. Reg. § 1.409A-1(h)(1)(ii).    



--------------------------------------------------------------------------------



Section 2:    Term of Agreement
(a)    Term. The term of this Agreement (the “Term”) shall be for the period
which commences on the Effective Date and which terminates on the day prior to
the initial three (3) year anniversary of the Effective Date; provided, however,
that the Term of this Agreement will be automatically extended for an additional
two (2) year period as of the second anniversary of the Effective Date and any
anniversary of the Effective Date occurring thereafter, unless the Board cancels
further extension of this Agreement by giving notice to the Employee at least
sixty (60) days prior to the initial two (2) year anniversary of the Effective
Date and any anniversary of the Effective Date occurring thereafter.
(b)    Modification of Term Upon a Change in Control. Upon a Change in Control
during the Term, the Term will be extended (or reduced, as the case may be)
through the end of the Protection Period, immediately following which time this
Agreement will terminate. If, prior to a Change in Control, the Employee ceases
to be an employee of the Company pursuant to a Termination Event, thereupon the
Term will continue for a period of six (6) months following the date of the
Employee’s Termination of Employment and, in the event a Change in Control does
not occur during such six (6) month period, the Term shall be deemed to have
expired immediately following the end of the six (6) month period and this
Agreement shall immediately terminate and be of no further effect. If the
Employee ceases, prior to a Change in Control, to be an employee of the Company
for any other reason, the Term will be deemed to have expired as of the date of
such cessation of service and this Agreement shall immediately terminate and be
of no further effect.
(c)    Survival of Certain Provisions. Notwithstanding the expiration of the
Term or other termination of this Agreement, i. Sections 4(a), 5(e) and 5(l) of
this Agreement shall survive any expiration or termination of this Agreement,
and ii. if a Change in Control shall occur prior to the expiration of the Term
or other termination of this Agreement, the terms of this Agreement shall
survive to the extent necessary to enable Employee to enforce his rights under
Section 3 of this Agreement.
Section 3:    Severance Benefits
(a)    Termination due to a Termination Event. In the event that the Employee’s
employment with the Company or its successor is terminated due to the occurrence
of a Termination Event during the Protection Period, the Employee shall be
entitled to the following payments and other benefits:
(i)    The Company shall pay to the Employee a lump sum cash amount equal to the
sum of (A) the Employee’s accrued and unpaid salary as of his date of
termination plus (B) reimbursement for all expenses reasonably and necessarily
incurred by the Employee (in accordance with Company policy) prior to
termination in connection with the business of the Company plus (C) any accrued
vacation pay, to the extent not theretofore paid. This amount shall be paid
within ten (10) days after the Employee’s Termination of Employment.
(ii)    Company shall pay to the Employee an additional lump sum cash amount
equal to the severance multiple set forth in the table below (the “Severance
Multiple”) times the sum of Employee’s Base Salary plus Employee’s Bonus.
Subject to the requirements of Section 3(c), this amount shall be paid within
fifteen (15) days after the later of (A) Employee’s Termination of Employment,
or (B) the Change in Control. The Severance Multiple will be determined based on
the Employee’s designated pay grade in effect immediately prior to the
Termination Event (or, if higher, prior to any Good Reason occurrence triggering
a Termination Event).



--------------------------------------------------------------------------------



Pay Grade
Severance Multiple
Pay Grade 38
3x
Pay Grade 37
2x
Pay Grade 36
1.75x
Pay Grade 35
1.5x
Pay Grade 34
1x



(iii)    The Company shall provide the Employee (and the Employee’s dependents,
if applicable), beginning upon and continuing for a period of one year following
the later of (A) his Termination of Employment, or (B) the Change in Control,
with a similar level of medical and dental insurance benefits upon substantially
the same terms and conditions as existed immediately prior to the Employee’s
Termination of Employment subject to the following:
(A)    To the extent that any such medical or dental benefits are self-funded
and during the period Employee would, but for the continued coverage provided
pursuant to this Section 3(a)(iii), be entitled to continuation coverage with
respect to such benefits pursuant to the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”), if Employee elected such
coverage and paid the applicable premiums (the “COBRA Continuation Period”), the
costs of the continued benefit coverage provided under this Section 3(a)(iii)
will be imputed as income to the Employee and reported on Form W-2. Following
the COBRA Continuation Period, to the extent Employee is still entitled to
continued coverage pursuant to this Section 3(a)(iii), the medical and dental
coverage to be continued under such self-funded arrangement shall be provided in
accordance with the provisions of Treas. Reg. § 1.409A-3(i)(1)(iv)(A) as it
applies to the provision of in-kind benefits.
(B)    Notwithstanding the foregoing provisions of this Section 3(a)(iii), in
the event the Company is unable to provide any of the promised medical or dental
benefits under its benefit plans, or in the event the Company will be subject to
additional taxes to the extent such promised medical or dental benefits are
provided, the Company will reimburse Employee for amounts necessary to enable
the Employee to obtain medical and dental benefits substantially equal to what
was provided to the Employee immediately prior to the Employee’s termination;
provided, that any such reimbursement will be made in accordance with the
provisions of Treas. Reg. § 1.409A-3(i)(1)(iv), including but not limited to the
requirements that (I) the expenses eligible for reimbursement will be determined
by reference to the objective and nondiscretionary criteria set forth in the
Company’s medical and dental benefit plans, (II) the expenses eligible for
reimbursement during one taxable year of the Employee will not affect the
expenses eligible for reimbursement in any other taxable year (provided, that a
limit imposed on the amount of expenses that may be reimbursed over some or all
of the continuation period described in this Section 3(a)(iii) shall not in and
of itself cause the reimbursement arrangement described herein to fail to
satisfy the requirements of Treas. Reg. § 1.409A-3(i)(1)(iv)), (III) the
reimbursement of an eligible expense will be made on or before the last day of
the Employee’s taxable year following the taxable year in which the expense was
incurred, and (IV) the right to reimbursement will not be subject to liquidation
or exchange for another benefit.
(C)    Notwithstanding the foregoing provisions of this Section 3(a)(iii), in
the event the Employee becomes reemployed with another employer and becomes
eligible to receive medical and dental benefits similar to the benefits
described herein from such employer, the medical and dental benefit coverage
provided for herein shall terminate. Benefit continuation provided pursuant to
this Section 3(a)(iii) will be applied towards any continuation coverage to
which the Employee is entitled pursuant to COBRA.
(iv)    Except to the extent an award agreement provides to the contrary, all
outstanding equity-based compensation awards of the Company or its Affiliates
(other than awards intended to constitute “performance based compensation,”
within the meaning of section 162(m) of the Code, granted to an individual who
was determined



--------------------------------------------------------------------------------



to be reasonably likely to be a “covered employee,” within the meaning of
section 162(m) of the Code when the award was granted (a “162(m) Award”)) shall
become immediately vested (and in the case of performance awards that are not
162(m) Awards, the target (i.e., 100%) performance level shall be deemed to have
been achieved at such time), nonforfeitable, settleable (to the extent such
settlement would not result in additional taxes under section 409A of the Code)
and, if applicable, exercisable. Any 162(m) Award will not be forfeited, but
will continue to remain outstanding for the remainder of the performance period
to which such 162(m) Award is subject and will, following the completion of the
performance period, become vested and nonforfeitable, if at all, upon and in
accordance with the achievement of the performance criteria established with
respect to the 162(m) Award. Such 162(m) Award will not be pro-rated for the
period of time during the performance period preceding the Termination Event.
(b)    Other Severance Pay. The Employee shall not be entitled to receive
payment under any severance plan, policy or arrangement maintained by the
Company (other than this Agreement). If the Employee is entitled to any notice
or payment in lieu of any notice of termination of employment required by
Federal, state or local law, including but not limited to the Worker Adjustment
and Retraining Notification Act, the amounts to which the Employee would
otherwise be entitled under this Agreement shall be reduced by the amount of any
such payment in lieu of notice. If the Employee is entitled to any severance or
termination payments under any employment or other agreement (other than award
agreements issued pursuant to the HollyFrontier Corporation Long-Term Incentive
Compensation Plan) with, or any plan or arrangement of, the Company, the
payments to which the Employee would otherwise be entitled under this Agreement
shall be reduced by the amount of such payment. Except as set forth above, the
foregoing payments and benefits shall be in addition to and not in lieu of any
payments or benefits to which the Employee and his dependents may otherwise be
entitled to under the Company’s compensation and employee benefit plans. Nothing
herein shall be deemed to restrict the right of the Company to amend or
terminate any such plan in a manner generally applicable to similarly situated
active employees of the Company, in which event the Employee shall be entitled
to participate on the same basis (including payment of applicable contributions)
as similarly situated active employees of the Company.
(c)    Release. Payments under Sections 3(a)(ii) and (iii) shall be conditioned
upon the execution and delivery of a Release Agreement in the form attached
hereto as Exhibit A (the “Release”) by Employee within forty-five (45) days of
the date of Employee’s Termination of Employment, provided such Release is not
revoked. Notwithstanding the times of payment otherwise set forth in Section
3(a), the payments due under Sections 3(a)(ii) and (iii) shall be made (or
commenced, in the case of the payments due under Section 3(a)(iii)) to the
Employee within fifteen (15) days following receipt by the Company of the
Release properly executed (and not revoked) by the Employee, or, if later, the
Change in Control. If the Employee fails to properly execute and deliver the
Release (or revokes the Release), the Employee agrees that he shall not be
entitled to receive the benefits described in Sections 3(a)(ii) and (iii).
(d)    Insurance Policies. In the event of the Employee’s Termination of
Employment or in the event the Company intends to discontinue maintaining
certain life insurance policies, the Company shall, at the request of the
Employee, assign and transfer to the Employee (or his nominee) each insurance
policy insuring the life of the Employee and owned by the Company which has no
cash surrender value, to the extent that the Company is permitted to do so by
the terms of such insurance policy.
Section 4:    Certain Covenants by the Employee
(a)    Protection of Confidential Information. The Employee acknowledges that in
the course of his employment with the Company, the Employee has obtained
confidential, proprietary and/or trade secret information of the Company,
relating to, among other things, (i) programs, strategies, information or
materials related to the business, services, manner of operation and activities
of the Company, (ii) customers, clients or prospects of the Company,
(iii) computer hardware or software used in the course of the Company business,
and (iv) marketing strategies or other activities of the Company from or on
behalf of any of its clients, (hereinafter collectively referred to as
“Confidential Information”); provided, however, that, for purposes of this
Agreement, the term Confidential Information shall not



--------------------------------------------------------------------------------



include any information that is known generally to the public or accessible to a
third party on an unrestricted basis. The Employee recognizes that such
Confidential Information has been developed by the Company at great expense; is
a valuable, special and unique asset of the Company which it uses in its
business to obtain competitive advantage over its competitors; is and shall be
proprietary to the Company; is and shall remain the exclusive property of the
Company; and, is not to be transmitted to any other person, entity or thing.
Accordingly, as a material inducement to the Company to enter into this
Agreement with the Employee and in partial consideration for the compensation
payable hereunder to the Employee, the Employee hereby:
(i)    warrants and represents that he has not disclosed, copied, disseminated,
shared or transmitted any Confidential Information to any person, firm,
corporation or entity for any reason or purpose whatsoever, except in the course
of carrying out the Employee’s duties and responsibilities of employment with
the Company;
(ii)    agrees not to so disclose, copy, disseminate, share or transmit any
Confidential Information in the future;
(iii)    agrees not to make use of any Confidential Information for his own
purposes or for the benefit of any person, firm, corporation or other entity,
except that, in the course of carrying out the Employee’s duties and
responsibilities of employment, the Employee may use Confidential Information
for the benefit of any Affiliate of the Company;
(iv)    warrants and represents that all Confidential Information in his
possession, custody or control that is or was a property of the Company has been
or shall be returned to the Company by or on the date of the Employee’s
termination; and
(v)    agrees that he will not reveal, or cause to be revealed, this Agreement
or its terms to any third party (other than the Employee’s attorney, tax
advisor, or spouse), except as required by law.
The Employee’s covenants in this Section 4(a) are in addition to, and do not
supercede, the Employee’s obligations under any confidentiality, invention or
trade secret agreements executed by the Employee, or any laws protecting the
Confidential Information.
(b)    Non-Disparagement. The Employee agrees to refrain from engaging in any
conduct, or from making any comments or statements, which have the purpose or
effect of harming the reputation or goodwill of the Company or any of its
Affiliates, employees, directors or stockholders.
(c)    Non-Solicitation. The Employee agrees that during the Term and for a
period of one (1) year following Termination of Employment that the Employee
will not, directly or indirectly, for the benefit of the Employee or for others,
recruit, solicit or induce any employee or service provider of the Company or
its Affiliates to terminate his or her employment or service relationship with
the Company or its Affiliates, or hire or assist in the hiring of any such
employee or service provider by a Person not affiliated with the Company or its
Affiliates.
(d)    Extent of Restrictions. The Employee acknowledges that the restrictions
contained in this Section 4 correctly set forth the understanding of the parties
at the time this Agreement is entered into, are reasonable and necessary to
protect the legitimate interests of the Company, and that any violation will
cause substantial injury to the Company. In the event of any such violation, the
Company shall be entitled, in addition to any other remedy, to preliminary or
permanent injunctive relief. If any court having jurisdiction shall find that
any part of the restrictions set forth in this Agreement are unreasonable in any
respect, it is the intent of the parties that the restrictions set forth herein
shall not be terminated, but that this Agreement shall remain in full force and
effect to the extent (as to time periods and other relevant factors) that the
court shall find reasonable.



--------------------------------------------------------------------------------



Section 5:    Miscellaneous
(a)    Clawback. Notwithstanding any provisions in this Agreement to the
contrary, to the extent required by (i) applicable law, including, without
limitation, the requirements of the Dodd-Frank Wall Street Reform and Consumer
Protection Act of 2010, and/or (ii) any policy that may be adopted by the Board,
amounts paid or payable pursuant to this Agreement shall be subject to clawback
to the extent necessary to comply with such law(s) and/or policy, which clawback
may include forfeiture and/or repayment of amounts paid or payable pursuant to
this Agreement.
(b)    Tax Withholding. All payments required to be made to the Employee under
this Agreement shall be subject to withholding of amounts relating to income
tax, excise tax, employment tax and other payroll taxes to the extent required
to be withheld pursuant to applicable law or regulation.
(c)    No Mitigation; Offset. The Employee shall be under no obligation to
minimize or mitigate damages by seeking other employment, and the obtaining of
any such other employment shall in no event effect any reduction of obligations
hereunder for the payments or benefits required to be provided to the Employee,
except as specifically provided in Section 3(a)(iii) above with respect to
medical and dental benefits coverage. The obligations of the Company hereunder
shall not be affected by any set-off or counterclaim rights which any party may
have against the Employee; provided, however, that the Company may offset any
amounts owed to the Company by the Employee against any amounts owed to the
Employee by the Company hereunder.
(d)    Overpayment. If, due to mistake or any other reason, the Employee
receives benefits under this Agreement in excess of what this Agreement
provides, the Employee shall repay the overpayment to the Company in a lump sum
within thirty (30) days of notice of the amount of overpayment. If the Employee
fails to so repay the overpayment, then without limiting any other remedies
available to the Company, the Company may deduct the amount of the overpayment
from any other benefits which become payable to the Employee under this
Agreement or otherwise.
(e)    Severability. In the event that any provision of this Agreement is
determined to be partially or wholly invalid, illegal or unenforceable, then
such provision shall be modified or restricted to the extent necessary to make
such provision valid, binding and enforceable, or if such provision cannot be
modified or restricted, then such provision shall be deemed to be excised from
this Agreement, provided that the binding effect and enforceability of the
remaining provisions of this Agreement shall not be affected or impaired in any
manner. No waiver by a party of any provisions or conditions of this Agreement
shall be deemed a waiver of similar or dissimilar provisions and conditions at
the same time or any prior or subsequent time.
(f)    Successors and Assigns. This Agreement and all rights hereunder are
personal to the Employee and shall not be assignable by the Employee; provided,
however, that any amounts that shall have become payable under this Agreement
prior to the Employee’s death shall inure to the benefit of the Employee’s heirs
or other legal representatives, as the case may be. This Agreement shall be
binding upon and inure to the benefit of the Company and any successor of the
Company. The Company shall require any successor to all or substantially all of
the business and/or assets of the Company to expressly assume and agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform if no succession had taken place. Upon such
assumption by the successor, the Company automatically shall be released from
all liability hereunder (and all references to the Company herein shall be
deemed to refer to such successor). In the event a successor does not assume
this Agreement, the benefits payable pursuant to Section 3(a) will be paid
immediately prior to the Change in Control.
(g)    Entire Agreement. Except as otherwise specifically provided herein, this
Agreement constitutes the entire agreement between the parties respecting the
subject matter hereof and supersedes any prior agreements respecting severance
benefits prior to or following a Change in Control. No amendment to this
Agreement shall be deemed valid unless in writing and signed by the parties. A
waiver of any term, covenant, agreement or condition contained in this Agreement
shall not be deemed a waiver of any other term, covenant, agreement or
condition, and any waiver of any



--------------------------------------------------------------------------------



default in any such term, covenant, agreement or condition shall not be deemed a
waiver of any later default thereof or of any other term, covenant, agreement or
condition.
(h)    Notices. Any notice required or permitted to be given by this Agreement
shall be effective only if in writing, delivered personally or by courier or by
facsimile transmission or sent by express, registered or certified mail, postage
prepaid, to the parties at the addresses hereinafter set forth, or at such other
places that either party may designate by notice to the other.
Notice to the Employee shall be addressed to the employee’s then current work
address.
Notice to the Company shall be addressed to:
HollyFrontier Corporation
2828 N. Harwood St., Suite 1300
Dallas, Texas 75201
Attn: General Counsel
(i)    Governing Law. Notwithstanding any conflicts of law or choice of law
provision to the contrary, this Agreement shall be construed and interpreted
according to the laws of the State of Texas.
(j)    No Right to Continued Employment. Nothing in this Agreement shall confer
on the Employee any right to continue in the employ of the Company or interfere
in any way (other than by virtue of requiring payments or benefits as expressly
provided herein) with the right of the Company to terminate the Employee’s
employment at any time.
(k)    Unfunded Obligation. Any payments hereunder shall be made out of the
general assets of the Company. The Employee shall have the status of general
unsecured creditor of the Company, and the Agreement constitutes a mere promise
by the Company to make payments under this Agreement in the future as and to the
extent provided herein.
(l)    Arbitration. All claims, demands, causes of action, disputes,
controversies or other matters in question (“Claims”), whether or not arising
out of this Agreement or the Employee’s service (or termination from service)
with the Company, whether arising in contract, tort or otherwise and whether
provided by statute, equity or common law, that the Company may have against the
Employee or that the Employee may have against the Company or its parents,
Subsidiaries or Affiliates, or against each of the foregoing entities'
respective officers, directors, employees or agents in their capacity as such or
otherwise, shall be submitted to binding arbitration, if such Claim is not
resolved by the mutual written agreement of the Employee and the Company, or
otherwise, within thirty (30) days after notice of the dispute is first given.
Claims covered by this Section 5(l) include, without limitation, claims by the
Employee for breach of this Agreement, wrongful termination, discrimination
(based on age, race, sex, disability, national origin, sexual orientation, or
any other factor), harassment and retaliation. Any arbitration shall be
conducted in accordance with the Federal Arbitration Act (“FAA”) and, to the
extent an issue is not addressed by the FAA, with the then-current National
Rules for the Resolution of Employment Disputes of the American Arbitration
Association (“AAA”) or such other rules of the AAA as are applicable to the
claims asserted. If a party refuses to honor its obligations under this
Section 5(l), the other party may compel arbitration in either federal or state
court. The arbitrator shall apply the substantive law of Texas (excluding
choice-of-law principles that might call for the application of some other
jurisdiction's law) or federal law, or both as applicable to the claims
asserted. The arbitrator shall have exclusive authority to resolve any dispute
relating to the interpretation, applicability or enforceability or formation of
this Agreement (including this Section 5(l)), including any claim that all or
part of the Agreement is void or voidable and any claim that an issue is not
subject to arbitration. The results of arbitration will be binding and
conclusive on the parties hereto. Any arbitrator's award or finding or any
judgment or verdict thereon will be final and unappealable.



--------------------------------------------------------------------------------



All parties agree that venue for arbitration will be in Dallas, Texas, and that
any arbitration commenced in any other venue will be transferred to Dallas,
Texas, upon the written request of any party to this Agreement. In the event
that an arbitration is actually conducted pursuant to this Section 5(l), the
party in whose favor the arbitrator renders the award shall be entitled to have
and recover from the other party all costs and expenses incurred, including
reasonable attorneys' fees, reasonable costs and other reasonable expenses
pertaining to the arbitration and the enforcement thereof and such attorneys
fees, costs and other expenses shall become a part of any award, judgment or
verdict. Any and all of the arbitrator's orders, decisions and awards may be
enforceable in, and judgment upon any award rendered by the arbitrator may be
confirmed and entered by any federal or state court having jurisdiction. All
privileges under state and federal law, including attorney-client, work product
and party communication privileges, shall be preserved and protected. The
decision of the arbitrator will be binding on all parties. Arbitrations will be
conducted in such a manner that the final decision of the arbitrator will be
made and provided to the Employee and the Company no later than 120 days after a
matter is submitted to arbitration. All proceedings conducted pursuant to this
agreement to arbitrate, including any order, decision or award of the
arbitrators, shall be kept confidential by all parties. EMPLOYEE ACKNOWLEDGES
THAT, BY SIGNING THIS AGREEMENT, EMPLOYEE IS WAIVING ANY RIGHT THAT EMPLOYEE MAY
HAVE TO A JURY TRIAL OR A COURT TRIAL OF ANY SERVICE RELATED CLAIM ALLEGED BY
EMPLOYEE.
(m)    Injunctive Relief. The Employee recognizes and acknowledges that, in the
event of a breach or threatened breach by the Employee of the provisions of this
Agreement, the Company shall be entitled to an injunction to enforce the
provisions hereof, without any requirement for the securing or posting of any
bond in connection with such remedy, in addition to pursuing its other legal
remedies.
(n)    Captions and Headings. Captions and paragraph headings are for
convenience only, are not a part of this Agreement and shall not be used to
construe any provision of this Agreement.
(o)    Counterparts. This Agreement may be executed in counterparts, each of
which shall constitute an original, but both of which when taken together shall
constitute one Agreement.
IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.
HOLLYFRONTIER CORPORATION




By:    ____________________________________
Name: Michael Jennings
Its:    Chief Executive Officer




EMPLOYEE


        
Name:         





--------------------------------------------------------------------------------



EXHIBIT A
AGREEMENT AND RELEASE
This Agreement and Release (“Release”) is entered into between you, the
undersigned employee, and HollyFrontier Corporation, a Delaware corporation (the
“Company”), in connection with the Change in Control Agreement between you and
the Company dated ___________, 201_ (the “Change in Control Agreement”). You
have ___ days to consider this Release, which you agree is a reasonable amount
of time. While you may sign this Release prior to the expiration of this ___-day
period, you are not to sign it prior to ______________________.
1.    Definitions.
(a)    “Released Parties” means the Company and its past, present and future
parents, subsidiaries, divisions, successors, predecessors, employee benefit
plans and affiliated or related companies, and also each of the foregoing
entities’ past, present and future owners, officers, directors, stockholders,
investors, partners, managers, principals, members, committees, administrators,
sponsors, executors, trustees, fiduciaries, employees, agents, assigns,
representatives and attorneys, in their personal and representative capacities.
Each of the Released Parties is an intended beneficiary of this Release.
    (b)    “Claims” means all theories of recovery of whatever nature, whether
known or unknown, recognized by the law or equity of any jurisdiction. It
includes but is not limited to any and all actions, causes of action, lawsuits,
claims, complaints, petitions, charges, demands, liabilities, indebtedness,
losses, damages, rights and judgments in which you have had or may have an
interest. It also includes but is not limited to any claim for wages, benefits
or other compensation; provided, however that nothing in this Release will
affect your entitlement to benefits pursuant to the terms of any employee
benefit plan (as defined in the Employee Retirement Income Security Act of 1974,
as amended) sponsored by the Company in which you are a participant. The term
Claims also includes but is not limited to claims asserted by you or on your
behalf by some other person, entity or government agency.
2.    Consideration. The Company agrees to pay you the consideration set forth
in Section 3(a) of the Change in Control Agreement. The Company will make this
payment to you within fifteen (15) business days of the date you sign this
Release (and return it to the Company), unless Section 3(a) of the Change in
Control Agreement provides a longer time before payment must be made. You
acknowledge that the payment that the Company will make to you under this
Release is in addition to anything else of value to which you are entitled and
that the Company is not otherwise obligated to make this payment to you.
3.    Release of Claims.
    (a)    You, on behalf of yourself and your heirs, executors, administrators,
legal representatives, successors, beneficiaries, and assigns, unconditionally
release and forever discharge the Released Parties from, and waive, any and all
Claims that you have or may have against any of the Released Parties arising
from your employment with the Company, the termination thereof, and any other
acts or omissions occurring on or before the date you sign this Release.
    (b)    The release set forth in Paragraph 3(a) includes, but is not limited
to, any and all Claims under (i) the common law (tort, contract or other) of any
jurisdiction; (ii) the Rehabilitation Act of 1973, the Age Discrimination in
Employment Act, the Americans with Disabilities Act, Title VII of the Civil
Rights Act of 1964, and any other federal, state and local statutes, ordinances,
employee orders and regulations prohibiting discrimination or retaliation upon
the basis of age, race, sex, national original, religion, disability, or other
unlawful factor; (iii) the National Labor Relations Act; (iv) the Employee
Retirement Income Security Act; (v) the Family and Medical Leave Act; (vi) the
Fair Labor Standards Act; (vii) the Equal Pay Act; (viii) the Worker Adjustment
and Retraining Notification Act; and (ix) any other federal, state or local law.
    (c)    In furtherance of this Release, you promise not to bring any Claims
against any of the Released Parties in or before any court or arbitral
authority.
5.    Acknowledgment. You acknowledge that, by entering into this Release, the
Company does not admit to



--------------------------------------------------------------------------------



any wrongdoing in connection with your employment or termination, and that this
Release is intended as a compromise of any Claims you have or may have against
the Released Parties. You further acknowledge that you have carefully read this
Release and understand its final and binding effect, have had a reasonable
amount of time to consider it, have had the opportunity to seek the advice of
legal counsel of your choosing, and are entering this Release voluntarily. In
addition, you hereby certify your understanding that you may revoke the Release
by providing written notice thereof to the Company within seven (7) days
following execution of the Release and that, upon such revocation, this Release
will not have any further legal effect.
6.    Applicable Law. This Release shall be construed and interpreted pursuant
to the laws of the State of Texas without regard to its choice of law rules and
shall be subject to the arbitration clause set forth in Section 5(l) of the
Change in Control Agreement.
7.    Severability. Each part, term, or provision of this Release is severable
from the others. Notwithstanding any possible future finding by a duly
constituted authority that a particular part, term, or provision is invalid,
void, or unenforceable, this Release has been made with the clear intention that
the validity and enforceability of the remaining parts, terms and provisions
shall not be affected thereby. If any part, term, or provision is so found
invalid, void or unenforceable, the applicability of any such part, term, or
provision shall be modified to the minimum extent necessary to make it or its
application valid and enforceable.
IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year set forth below.
HOLLYFRONTIER CORPORATION
 
EMPLOYEE
 
 
 
By: ____________________________
 
By: ____________________________
Name: Michael Jennings
 
Name: __________________________
Title: Chief Executive Officer
 
 
 
 
 
Date: ____________________________
 
Date: ____________________________
 
 
 
 
 
 
 
 
 










